department of the treasury internal_revenue_service washington d c jun tax_exempt_and_government_entities_division uil no set ep 2a t legend taxpayer a taxpayer b ira c roth_ira d financial_institution e company f amount dear this is in response to a letter dated date as supplemented by correspondence dated date and date in which your authorized representative requests relief under sec_301_9100-3 of the procedure and administration regulations the regulations on your behalf you submitted the following facts and representations in connection with your request taxpayer a and her spouse taxpayer b taxpayers file a joint federal_income_tax return taxpayer a owned ira b which was maintained by financial_institution e taxpayer a represents that on the advice of company f she converted traditional_ira c into roth_ira d on date in february of company f recommended that roth_ira d be recharacterized back into a traditional_ira due to the cost of the conversion on date taxpayer a submitted a request to financial_institution e for a withdrawal from roth_ira d and checked the box recharacterization as the reason for the distribution on date however taxpayer b received notice from financial_institution e that the recharacterization request could not be processed without filing an application_for a traditional_ira and paying a fee taxpayer b represents that he paid the fee and again submitted a request to recharacterize roth_ira d on date taxpayer b received further correspondence from financial_institution e stating that it would re-open the traditional_ira account in order to effectuate the recharacterization taxpayer a and taxpayer b represent that they filed their tax_return for the roth_ira_conversion on year on a timely basis however they did not report the that return the taxpayers did not file an amended_return for the year to reflect the conversion on date the taxpayers received a notice_of_deficiency from the irs regarding the conversion into a roth after receiving the notice taxpayer a submitted this request taxpayer a states that the initial reason for converting her traditional_ira into a roth_ira was because of anticipated large returns on her investments subsequently the assets in roth_ira d declined in value due to alleged fraud taxpayer a argues that the fraudulent and illegal activities were outside of her control as was financial_institution e’s rejection of the request to recharacterize roth_ira d back to a traditional_ira based on the above facts and representations you request an extension of time in which to recharacterize roth_ira d back into a traditional_ira pursuant to sec_301_9100-3 of the regulations with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 q a-1 of the federal_income_tax regulations i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to- trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 q a-6 of the t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under sec_301_9100-1 before the failure to make a timely election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied upon the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that for purposes of paragraph b a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the irs will not ordinarily grant relief provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight in such a case the irs will grant relief only when the taxpayer sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section the information and documentation submitted in this case do not support taxpayer a’s assertion that she satisfies the criteria in sec_301_9100-3 of the regulations taxpayer a and taxpayer b requested relief after the service discovered that roth_ira d had not been recharacterized back into a traditional_ira and taxpayer a and taxpayer b were aware of the necessity of the election in february of which gave them time in which to make a timely election to recharacterize taxpayer a and taxpayer b have not established that there were any intervening events beyond their control and there was no reliance on a qualified_tax professional or on the written advice of the service sec_301_9100-3 of the regulations provides that if the facts have changed since the due_date for making the election that make the election advantageous to the taxpayer the irs will grant relief only when the taxpayer provides strong_proof that the request for relief is not based on hindsight strong_proof was not submitted in this case accordingly we are unable to grant an extension of time in which to recharacterize roth_ira d pursuant to sec_301_9100-3 of the regulations this letter is directed only to the taxpayers who requested it code sec_61 k provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office should you have any concerns regarding this ruling please contact ' ui at enclosures sincerely yours deleted copy of letter notice carlton a watkins manager employee_plans technical group cc
